EXAMINER'S COMMENT
Response to Amendment
	This action is in response to the applicant’s amendment received 01/05/2021. Claims 1-5, 9, 11, 16-21, and 23-27 are pending.
Response to Arguments
Applicant’s arguments filed 01/05/2020 with respect to amended claims 1, 2, 9, 16, 19, and 27 have been fully considered and are persuasive. Examiner agrees the amendments are sufficient to overcome the 112(a) and 112(b) rejections. Therefore, the 112(a) rejection of claims 1-5, 9, 11, and 27 has been withdrawn, and the 112(b) rejection of claims 1-5, 9, 11, 16-21, and 23-27 has been withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. The amendment merely addresses typographical errors, including one that Applicant stated had been amended in the response but was not (see office action dated 10/09/2020 and remarks dated 01/05/2021). Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Claim 23: “wherein [[a]] the transition point of bifurcation…”

	Claim 16 (last line): “at the ipsilateral percutaneous access[[, ]].”

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-5, 9, 11, 16-21, and 23-27 are allowed. The following is an examiner’s statement of reasons for allowance: 

Regarding claims 16-21 and 23-27, the prior art fails to disclose or suggest, in combination with other limitations recited in the claims, a stabilization wire partially integrated into a wall of the elongate member, wherein the stabilization wire bifurcates away from the surface of the elongate member at a transition point.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        January 29, 2021